Citation Nr: 0624924	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for lumbosacral 
strain.

2.  Entitlement to a compensable rating for post-operative 
appendectomy scar.

3.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1947 and from May 1948 to August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued noncompensable 
evaluations for the veteran's service connected disabilities.  
In January 2005, the Board remanded the claims for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), who then issued a supplemental statement of the 
case in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003) (now 
codified at 38 C.F.R. § 4.71a (2005)).  Although the veteran 
was informed of some of the changed criteria in the September 
2005 supplemental statement of the case, he has not been 
informed of all the new criteria.  Also, the rating agency 
has not had an opportunity to fully evaluate the veteran's 
back disability under the new criteria, because no adequate 
exam has been conducted.  The Board notes that the veteran's 
last examination was in October 2001.  For these reasons, and 
given the potential prejudice to the veteran if the rating 
agency does not consider the revised rating criteria in the 
first instance, a remand of this issue is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

With respect to the spine disability, the Board observes that 
the veteran contends that his current degenerative disc 
disease (DDD) of the lumbosacral spine is the result of his 
lumbosacral strain in service.  However, that claim was 
adjudicated in November 1972, finding that there was no 
relationship between the veteran's service-connected 
disability and his herniated nucleus pulposus.  The Board 
confirmed this decision in March 1973.  Since that time, 
rating decisions have equated the veteran's degenerative disc 
disease to the previously denied herniated nucleus pulposus 
and maintained the original finding of no relationship.  
Because service connection is not in effect for DDD, the VA 
examiner who conducts the examination below must attempt to 
separate any residuals from the original strain injury and 
the veteran's currently diagnosed DDD.

The regulations pertinent to scars also were amended during 
the appeal, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2005)).  While the September 2005 supplemental 
statement of the case addresses Diagnostic Code 7805, it does 
not address the other potentially applicable diagnostic 
codes.  Nor has the rating agency had an opportunity to 
evaluate the veteran's scar under these new criteria, as no 
medical examination has been conducted since October 2001.  
Thus, a remand of this issue also is required.  See Bernard 
v. Brown, supra.  

The Board further notes that the issue of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 cannot be decided 
until the veteran's disability ratings are determined, as the 
regulation relies on the particular evaluations for 
application.  Therefore, it must be remanded as well.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

The veteran receives regular treatment at the VA Medical 
Center in Poplar Bluff, Missouri, as well as the VA 
outpatient clinic in Paragould, Arkansas.  Because the claims 
must be remanded for the reasons set forth above, the Board 
concludes that an effort should be made to retrieve records 
from both facilities for the period from February 2004 
forward.
The Board regrets not discovering these deficiencies in the 
record prior to its January 2005 remand of this case and 
apologizes for the further delay that this remand will cause.  
However, due process considerations require such action.  
Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, DC for the 
following:

1.  The RO should notify the veteran of the 
new rating criteria for spine disabilities 
and for scars and request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should request all treatment 
records from the VA Medical Center in Poplar 
Bluff, Missouri and the VA outpatient clinic 
in Paragould, Arkansas, for the period from 
February 2004 forward.

3.  If the veteran is willing to report, the 
RO should arrange for a VA spine examination 
in order to assess the extent of his service-
connected lumbosacral strain.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

The examination should use the current spine 
examination worksheet, designed to address 
the revised rating criteria.  With respect to 
the veteran's orthopedic pathology, the 
examiner should identify and express an 
opinion as to the severity of any orthopedic 
manifestations (including decreased range of 
motion and the presence or absence of muscle 
spasm) of the veteran's original lumbosacral 
strain.  The Board notes that service 
connection is not in effect for degenerative 
disc disease, and thus manifestations from 
that disorder must, to the extent possible, 
be differentiated from those of the strain.  

The examiner should conduct all tests and 
studies deemed necessary, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the examiner should 
fully describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the low back.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of low back.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

With respect to the veteran's neurological 
impairment, the examiner should also identify 
any neurological symptoms that are associated 
with the lumbosacral strain (as opposed to 
the degenerative disc disease) and express an 
opinion as to their severity. 

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.

4.  The RO should schedule the veteran for a 
VA scars examination in order to assess the 
severity of his post-operative appendectomy 
scar.  It is essential that the claims folder 
be provided to the examiner for review in 
conjunction with this examination and that 
fact should be so noted in the medical 
report.  The examination should follow the 
current scars examination worksheet, designed 
to address the revised rating criteria.    

5.  Thereafter, the RO should readjudicate 
the issues on appeal, considering the new 
schedular criteria for both disabilities.  If 
the determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses the new rating criteria 
for spine and scar disabilities and all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

